DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3 January 2022 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 January 2022.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/311,136 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 3 of the reference application claims overlapping subject matter with respect to Claim 1 of the instant application in terms of amounts of Al and Mg and area fractions of MgZn2 and/or Mg2Zn11, rendering obvious Claim 1. Claim 5 of the reference application claims overlapping composition of plating layer with respect to Claim 2 of the instant application. It would have been obvious to one of ordinary skill in the art at the time of filing to claim the ingredients of Claim 5 in the plating of Claim 3 of the reference application since these ingredients are effective for the general plating of Claim 1 as already claimed and would be expected to be effective for any further limited plating, such as that of Claim 3. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Regarding Claim 1, it is unclear whether the area fraction of 20 to 50 % of MgZn2 and/or Mg2Zn11 is individual or total area fraction. 
Regarding Claim 1, the claim is understood to require zinc alloy plated layer to have area fraction of 20 to 50 % of MgZn2 and/or Mg2Zn11. Therefore, it is unclear what it means for the layer to possibly comprise at least one of these as well as at least one of Al solid solution phase, Zn solid solution phase and Al-Mg-Zn eutectic phase. It would seem that the layer must include at least one of MgZn2 or Mg2Zn11, and the others may or may not be present, but, if present, must be present with at least one of MgZn2 or Mg2Zn11. Thus, the claim cannot be understood with respect to these apparent possibilities of not including MgZn2 or Mg2Zn11. Furthermore, if MgZn2 and/or Mg2Zn11 alloy phase 
Regarding Claim 2, it is unclear what is the basis for the “amount” for ingredients of this claim. Are they weight amounts? Are they total or individual amounts?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo JP 2002-206156. Endo teaches steel sheet coated with Zn/Al(10)Mg(7) alloy [Table 2, No. 17] that has .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo JP 2002-206156 in view of Komatsu JP 11-050224. Endo is relied upon as set forth above in the section 102 rejection over Endo. Endo does not teach including claimed amounts of Be. Komatsu teaches comparable Zn/Al/Mg plating compositions and teaches that claimed amount of Be is effective for improving sagging performance (Abstract; and paragraph 13). It would have been obvious to one of ordinary skill in the art at the time of filing to include suggested amounts of Be of Komatsu in platings of Endo in order to assure favorable sagging performance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
12 March 2022